PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/230,434
Filing Date: 7 Aug 2016
Appellant(s): Cohn et al.



__________________
Yehuda Binder
For Appellant
__________________


EXAMINER’S ANSWER



This is in response to the appeal brief filed October 19, 2021 appealing from the Office Action mailed on July 12, 2021. 



Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action of July 12, 2021 from which the appeal is taken are being maintained by the Examiner. No rejections are being changed. No rejections are withdrawn. No rejections are added. 
Rebuttal to Numbered Arguments:
Rebuttal to Argument #1:  Appellant at page 7, last paragraph states: 
“As clearly shown, the term MPLS was recited in the original filed claims, and with the exception of delineation of the term ‘MPLS’, the term ‘MPLS’ is used BEFORE and AFTER the amendment, and thus cannot be considered as a subject matter surrendered in the original prosecution. Similarly, the term MPLS was part of the other independent claims 14 and 17..”
As stated in the final office action at page 3, the first step of recapture analysis is to determine in what respect the reissue claims are different in scope than the issued patent claims. The first step of the analysis is not based on reviewing difference between the originally submitted claims in the parent application and the issued patent claims. Accordingly, in misconstruing the analysis process from the very first step, appellant reaches erroneous conclusions regarding what subject matter is and is not established as a surrender generating limitation. 
Rebuttal to Argument #2:  Appellant at page 9, first paragraph states:
“The Action is based on the passage: “This is important, as under claim 1 the MPLS entities are already provided and are immediately available for the claimed selection”, for suggesting that the MPLS entities are important. However, the focus on this passage is NOT on the MPLS, but on the entities that are already provided.”
The second step of the recapture analysis involves determining whether the broader aspects of the reissue claims (as determined by performing the first step) relate to surrendered subject 
The Examiners point to a quotation from parent patent application 13/311,128 which occurred in the remarks of 3/25/2014 (during prosecution of the parent application) states:
“Here, Nakash does not disclose pairs of provided MPLS entities, but instead, the cost of links along an MPLS entity path that have not been established. This is important, as under claim 1 the MPLS entities are already provided and are immediately available for the claimed selection”.
Applicant is asserting that claim limitations calling for MPLS type transport entities are important to patentability, since providing these entities in the claimed method creates a distinction over the prior art to Nakash.
Hence, the SGLs which are no longer present in the independent claims 1, 14, 17, 25 and 52 create an improper recapture of broader subject matter in these claims, leading to the recapture rejection under 35 USC §251. 
Rebuttal to Argument #3: Appellant at page 9, second paragraph states:
“However, it is noted that merely mentioning an importance of a feature, without more, does not render it an SGL”
Applicant is asserting that claim limitations calling for MPLS type transport entities are important to patentability, since providing these entities in the claimed method creates a distinction over the prior art to Nakash. There is no other rational explanation for applicant at the time to make such a statement regarding the Nakash prior art reference in the record. If some other explanation exists for asserting the importance of reciting MPLS type transport entities in the patent claims, then such reasons have never been set forth in the record. 
Rebuttal to Argument #4: Appellant at page 10, first paragraph states: 
The limitation of “each of the transport entities is operative for carrying traffic between a first endpoint and a second endpoint” is equated in the Action to “Each node pair is comprised of a given node .. and a sink node ..” based on Col. 4, lines 66-67. However, the cited passage clearly refers to a route that comprises multiple links, hence the “transport entities” cannot be equated to links where “each link between two nodes is a transport entity transporting data traffic”.
This assertion is not correct. In Beshai, FIG 1, each link between two nodes is a transport entity transporting traffic. By establishing the first node as the starting point and the second node as the sink, the traffic data flows from the first node to the second node. Where there may be multiple links connected together, the “sink” does not mean that the data reaching that point simply vanishes into empty space. The term “sink” in network communications (Beshai at col. 1, lines 37-43) implies a flow direction to the data. Data flows from source to sink, but upon reaching the sink point, the data is then further routed along another path. 
Rebuttal to Argument #5:  Appellant at page 10, last paragraph states:
“Claim 1 recites, inter alia, the limitation of “determining an overall cost for each paired set of two transport entities of the plurality of entities”. The two transport entities are equated in the Action to paths ‘A[Wingdings font/0xE0]B’ and ‘B-[Wingdings font/0xE0]C’. However, the transport entities are defined in the claim to be alternatives…”
Beshai at FIG 6, steps 602-606 illustrates the identification and selection of alternative transport routes. This is discussed in more detail in the final office action at page 7, first paragraph. 
Rebuttal to Argument #6:  Appellant at page 11, third paragraph states:
“To summarize, claim 1 is directed to entity pair(s). The claim recites, inter alia, “determining an overall cost for each entity pair of the plurality of entities” (Emphasis added), and “selecting an entity pair from the plurality of transport entities based at least in part upon the overall cost” (Emphasis added). In contrast, the Beshai reference only discloses handling individual routes…”
This assertion is not correct. In Beshai, a transport path involving three nodes involves a pair of transport links rather than a single link. For example in FIG 10, the route “ABC” involves three nodes (nodes A, B and C) and a paired set of transport paths (paths APB and B>C)) of the entity pair. The costs of the pair or pairs are shown in the column marked “Cost”. For example, the route between nodes B>C>A would involve a pair of entities (ie. paths). As shown in FIG 17, the absolute cost of the entity pair  is “17” (FIG 10, second column from left, second row).
Rebuttal to Argument #7:  Appellant at page 12, first paragraph states:
“Claim 1 recites, inter alia, the limitation of “using the selected paired set of two transport entities for transporting traffic between the first and second endpoints”. The Beshai reference discloses a scheme for allocating bandwidth of a new connection over a network. The scheme involves various steps, and only at the end of the process, the new connection is operative according to the scheme results. In contrast, claim1 discloses actual selecting of an entity pair and using it”
Beshai at col. 4, lines 63-66, recites “a given node receives a request for connection to a particular sink node and allocates traffic associated with the request to a route in a route set associated with the node pair”. The allocation of traffic to the routes in the route set corresponds to the “usage” of that route set. 
Rebuttal to Argument #8:  Appellant at page 12, last paragraph through page 13, line 1 states:
Claim 2 further defines the reciting in claim of “selecting a paired set of two transport entities” to recite that this selecting comprises “selecting a working entity from the paired set of two transport entities; and selecting a protection entity from the paired set of two transport entities.”. The Action1  is based on FIG. 6 steps 604 and 606.
First, the limitation of “selecting a paired set of two transport entities” in claim 1 is rejected based on the passage in Col. 7 lines 34-37 that involve ranking traffic routes according to cost. In contrast, Figure 6, as explicitly described in Col. 3 lines 61-64, involves dealing with overloaded links and not with any associated costs.”
This conclusion is not correct. Claim 1 states that the initial selection step (claim 1 third paragraph) is based at least in part upon the overall cost. This is an important exception which appellant has not taken into account and has several critical implications: 
First, it means that the cost of both links do not have be taken into account. Only the cost of one link in the link pair has to be taken into account.  
Secondly, it means that other non-cost factors may be taken into consideration in the selection decision, such as traffic overload. 
Thus, we have construed claim 2 in accordance with these considerations, as follows:
selecting a working entity from the paired set of two transport entities (FIG 6 step 604. The identified working entities are those link pairs which include the most overloaded links. Also see col. 8, lines 9-11, “Accordingly, care should be taken to select an alternate route that at least results in a net reduction of overload”); and selecting a protection entity from the paired set of two transport entities (FIG 6, step 606. An alternate route is selected having the minimum cost penalty and net overload reduction. This selected alternate route is the protection entity). 
Rebuttal to Argument #9:  With respect to claim 3, Appellant at page 14, third paragraph states:
“..this cited step 606 only discloses finding ‘a node pair having alternate node’ and not any activating or using of any roue (route) in general”, 
This argument is not relevant to claim 3, as claim 3 makes no mention whatsoever of using anything or activating anything. Claim 3 only involves the step of selecting an active entity. Nonetheless, the principle of “activating” the route is taught by Beshai wherever it uses the word “allocated”, which means assigning a connection request to a route so that it can be allocated traffic. See Beshai abstract, last five lines. 
 Rebuttal to Argument #10: With respect to claim 4, Appellant at page 15, first paragraph states: 
“It is respectfully submitted that ‘ranking’ is not equal to selecting…”
This assertion is not correct. Ranking is the fundamental basis for selecting. The purpose of ranking route pairings is to permit a judgement as to the most ideal route pair for “allocation”. The principle of selecting the route is taught by Beshai wherever it uses the word “allocated”, which means assigning a connection request to a route so that it can be allocated traffic. See Beshai abstract, last five lines. 
Rebuttal to Argument #11: With respect to claim 7, appellant states at page 15, fourth paragraph, 
“Further, the cited passage of col. 1, lines 45-47 is part of the background part of the disclosure, and does not teach that the actual selecting is based on these parameters.”
It is first noted that appellant does not explain why this assertion is relevant. Nonetheless, it is noted that while cost factors such as reliability and delay are discussed in the Background of 
With respect to claim 7, appellant further states at page 15, fourth paragraph, 
“Thus, the Action picks and chooses from the Beshai reference ,while “It is impermissible to pick and choose from any one reference only so much of it that supports a given position, to the exclusion of other parts necessary to the full appreciation of what the reference suggests”. [In re Hedges,783 F.2d 1038, 1041 (Fed. Cir. 1986)].”
In the Hedges decision, the question before the court was not just whether the USPTO picked and chose elements from the prior art, but whether the patentee proceeded contrary to accepted wisdom in order to derive the claimed invention, which would effectively rebut the USPTO’s determination that the invention was obvious. Given that there is no evidence of patentee proceeding contrary to accepted wisdom in deriving the claims invention in claim 7, appellant’s citation of In re Hedges is not relevant to the findings in this case. 
Rebuttal to Argument #12: With respect to claim 8, appellant at page 16, third paragraph states:
“Clearly, the cited passage at col. 8, lines 15-19, of the Beshai reference refers to overloading as part of the analysis/calculation, and NOT an actual overloading as recited in the claim”. 
Claim 8 makes no mention of “actual overloading”, so this argument is not relevant. Claim 8 makes no distinction between “predicted overloading” and “actual overloading”. For that matter, claim 8 does not even contain the word “overloading”. The question here is whether Beshai teaches 
Rebuttal to Argument #13: With respect to claim 13, appellant at page 17, fourth paragraph states: 
“Figure 6 (of Beshai) discloses a theoretical analysis of identifying links/routes and preparing a link list. In contrast, the claim clearly recites an action of replacing that leads to actual using.”
FIG 6 of Beshai disclose steps 602, 608 and 610. If a link is identified as overloaded, it is replaced with an alternate link, one link at a time. This does not at all suggest that only one single link is replaced and the entire system then permanently freezes. Note at step 608 the identification is made of an alternative route. A route can include a pair of individual links, such as shown in FIG 10 by the route “B[Wingdings font/0xE0]C[Wingdings font/0xE0]A” in the far left column, fourth row.
As for the “actual using” of the replaced route pair, the purpose of evaluating route pairings is to permit a judgement as to the most ideal route pair for “allocation”. The principle of selecting the route is taught by Beshai wherever it uses the word “allocated”, which means assigning a connection request to a route so that it can be allocated traffic. See Beshai abstract, last five lines. 
Rebuttal to Argument #14: With respect to claim 21, Appellant at page 18, second paragraph states:
“The ‘transport entities’ cannot be equated to links where ‘each link between two nodes is a transport entity transporting data traffic’ ”
The specification of parent patent US 8,830,812 has no formal definition for the term “transport entity”. As a result, the term must be defined as it appears in the claims themselves. the plurality of transport entities between the first endpoint and the second endpoint.”
Therefore, if a first endpoint is node A, and intermediate point is node B and a second endpoint is node C, the path A[Wingdings font/0xE0]B[Wingdings font/0xE0]C has two transport entities, the two links in the path. FIG 10 of Beshai contains numerous similar examples of plural links between two endpoints. 
Rebuttal to Argument #15:  Appellant at page 18, fourth paragraph presents arguments with respect to claim 25, that in the prior art to Beshai, each node in the network contains only one router or switch. The preamble of claim 25 does recite first and second endpoints, which would correspond to first and second nodes in Beshai. 
However, none of the three switches in claim 25 are recited as residing at any specific endpoint, or for that matter, at any endpoint at all. If appellant is trying to suggest that multiple switches must be present at one of the endpoints in claim 25, then we note that claim 25 contains no such requirement. 
Rebuttal to Argument #16: With respect to claim 43, appellant states at page 19, first paragraph:
“Clearly, the entities D[Wingdings font/0xE0]B and B[Wingdings font/0xE0]A (of Beshai) are not alternative, and are not connecting two same endpoints.”
Claim 43 makes no mention whatsoever of any alternatives, and does not recite any requirement for two endpoints being the same. None of the preceding dependent claims contain a requirement for two endpoints being the same. 
Rebuttal to Argument #17: With respect to claim 44, Appellant at page 19, third paragraph states:
Second, the cited passages (of Beshai) may at most disclose ranking of different paths, but do not disclose any selecting in general, and selecting two routes in particular”.
Col. 7, lines 37-38 of Beshai state: “Traffic loads, as recorded in the traffic matrix, are then allocated to routes”. The principle of selecting the route is taught by Beshai wherever it uses the word “allocated”, which means assigning a connection request to a route so that it can be allocated traffic. See Beshai abstract, last five lines.
Rebuttal to Argument #18: Appellant at page 19, last two lines to page 20, first two line states: “First, it is respectfully submitted that MPEP 2144.06(II) expressly states that “the equivalency..cannot be based on applicant’s disclosure”
The “equivalency” to which appellant is referring to above is an equivalency of chemical substances2. In other words, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
No such equivalency rationale of chemical compositions is being relied upon in this proceeding. In the rejection of claims 26-31, 51, 53-58, and 78-81, we are relying on Applicant Admitted Prior Art (AAPA) to teach the prior existence of MPLS transport entities, exactly as claimed. We are not evaluating the obviousness of combining chemicals to produce a chemically equivalent mixture to a chemical being claimed. 
Appellant at page 20, second paragraph further states:
“However, it is improper to base a conclusion of obviousness upon facts gleaned only through hindsight.”
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Rebuttal to Argument #19: Appellant at page 21, second paragraph states: 
“Both the suggestion and the expectation of success must be founded in the prior art, not in applicant’s disclosure (In re Dow Chem. Co. 837 F.3d at 473).”
The reference entitled AAPA is in fact prior art (Applicant Admitted Prior Art). The Background of the Invention3 includes: “Description of the related art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98:  A paragraph(s) describing to the extent practical the state of the prior art or other information disclosed known to the applicant, including references to specific prior art or other information where appropriate. Where applicable, the problems involved in the prior art or other information disclosed which are solved by the applicant’s invention should be indicated.”
Rebuttal to Argument #20:  Appellant at page 21, fourth paragraph states:
“..It is technically incorrect that using MPLS provides any guaranteed or faster failure recovery time in general, and sub 50ms in particular”. 
This assertion is incorrect. See AAPA at col. 1, lines 38-54 which explicitly state that MPLS TP mechanisms are expected to accomplish traffic recovery within 50ms of fault detection. 
Rebuttal to Arguments #21-#22: Appellant’s arguments #21 and #22 are substantively the same, so they are grouped together in one single rebuttal. 
First appellant notes that claims 27-28 recite specifically, the MPLS-TE (TE =traffic engineering) protocol as being required in the claims. First, we note that the term “MPLS-TE” does not exist in the original disclosure, and no definition for it is provided. Accordingly, this term must be constructed according to its broadest reasonable interpretation within the context of the specification.  See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). 
We construe “MPLS-TE” to refer to any traffic engineering function associated with MPLS. Since AAPA discloses at col. 1, lines 38-51, an MPLS-TP framework that performs a traffic engineering function of “span failure recovery”, we find that “MPLS-TP” can teach the claimed “MPLS-Traffic Engineering”. 
Secondly, Appellant argues that the rationale for obviousness in claim 28 is that the same as that provided for claim 27. This is due to the fact that the same modification to Beshai is being made for claim 28 as it is for claim 27. Hence, the same rationale for obviousness is being applied. Using the same rationale for obviousness when the same modification to the prior art being made is not improper under any circumstances. 
Rebuttal to Argument #23:  Appellant at page 23, first paragraph states:
“..Claim 29 recites the ITU-T G.8131 protocol standard, which is not relevant in any way to failure recovery” 
This argument is contradictory to the content of claim 29. Specifically, Claim 29 states that a linear protection scheme (i.e. a scheme that provides for link failure recovery) is based on ITU-
Rebuttal to Argument #24:  Appellant at page 23, third paragraph states:
“..Claim 30 does not recite MPLS, but rather recites various protocols, Label Switch Paths (LSPs), Sub-Network Connections (SNCs) or Pseudo-Wires (PWs) which are not relevant to any failure recovery.”
This argument contradicts a statement in appellant’s patent (US 8,830,821) at col. 1, lines 38-45. Here, the patent states that the MPLS framework requires the support of an LSP, PW or SNC type connection for entity recovery or trail recovery. However, appellant is now arguing that these connections are not relevant to failure recovery. Appellant’s new argument is contradictory to the statement in the patent. 
Rebuttal to Argument #25: With respect to claim 31 at page 23, fifth paragraph, appellant states: 
“…this is circular logic, The motivation to provide fast sub 50ms failure recovery is to provide fast sub 50ms failure recovery”.
Claim 31 is an apparatus claim in which no apparatus are recited. Because the claim is a purely functional claim recited as being an apparatus (no means + function is recited), we construe the “apparatus” in claim 31 as any apparatus capable of performing the claimed function See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007). 
Since the apparatus of Beshai is being modified to adopt the MPLS protocol, the combination will be capable of performing the claimed function of sub 50 ms failure recovery (Translogic, supra).  This is advantageous to deploy in a data transmission network by reason of the recovery being a relatively fast recovery. 
Rebuttal to Argument #26: With respect to claim 51, appellant at the last line of page 23 through page 24, line 4:
“The Action has not adequately explained, outside the teachings of the specification, why a person of skill in the art would have combined the structure of claim 1 with the known “1:1 or 1+1 protection architecture.”
AAPA at col. 1, lines 52-57 explicitly state that the 1:1 or 1+1 protection architecture is well known in the art. We are asserting in our rejection of claim 51 that given these features are admitted to be well known in the art, they can be advantageously adopted for network failover protection. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JDC/Primary Examiner, Art Unit 3992  
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is understood that appellant is referring to the final office action and its associated discussion of claim 2 at page 8 of the action. 
        2 In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. 
        3 MPEP 608.01 (c)(2).